office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 presp-145131-12 uilc date date to aurora yue-johnston international examiner large business international from jeffery mitchell chief branch international subject application of sec_1_956-1t to the cfc partner loan this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend us parent cfc partners cfc partner cfc fps de1 ------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------------ ---------------------------------------------------------- --------------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------- presp-145131-12 date date year month state country country country amount amount amount quote quote quote issue ------------------------ --------------------------- ------- ----------- -------------- ------------------ ------------ -------------- ----------------- ----------------- ---------------- ------------------------------------------------------------------------ ----------------------------------- ------------------------------------------------------------------------ --------------- -------------------------------------------------- whether under sec_1_956-1t us parent must include amounts in income under sec_951 and sec_956 as a result of the fps loan for tax_year conclusion yes under sec_1_956-1t us parent must include amounts in income under sec_951 and sec_956 as a result of the fps loan for tax_year facts us parent is a state corporation and the common parent of an affiliated_group_of_corporations that file a consolidated u s federal_income_tax return the us group or taxpayer the us group’s taxable_year ends on the last day of month this advice considers only the application of sec_1_956-1t and not the application of any judicial doctrines presp-145131-12 throughout the taxable_year ending on the last day of month in year tax_year us parent indirectly wholly owned numerous controlled_foreign_corporations within the meaning of sec_957 cfcs certain of these cfcs the cfc partners were partners in fps a business_entity organized under the laws of country that is classified as a partnership for u s federal_income_tax purposes like the taxable_year for the us group the taxable_year for fps and the cfc partners ends on the last day of month during tax_year fps owned de1 a business_entity organized under the laws of country which is disregarded as an entity separate from its owner for u s federal_income_tax purposes during year de1 operated as an internal finance company for the us parent organization it received deposits from related entities that had excess cash and loaned cash to other related entities us parent indirectly wholly owned cfc a cfc organized under the laws of country cfc directly owned all of cfc partner one of the cfc partners except for a de_minimis interest that was owned by a domestic limited_liability_company that is a disregarded_entity for u s federal_income_tax purposes on date de1 loaned amount to cfc partner the fps loan and cfc loaned amount to cfc partner on the same day cfc partner loaned amount the sum of amount and amount to us parent the cfc partner loan on date us parent repaid the cfc partner loan cfc partner also repaid the fps loan to de1 on date one quarter of the cfc partners’ tax_year ended between date and date no exception was available for cfc partner to treat the cfc partner loan as not an obligation for purposes of sec_956 accordingly us parent reported an inclusion under sec_951 and sec_956 for year as a result of the cfc partner loan based on a position that cfc partner held u s property of amount the earnings_and_profits of the cfc partners were such that us parent’s inclusion under sec_951 and sec_956 would have been substantially greater had de1 loaned amount directly to us parent rather than lending amount to cfc partner followed by cfc partner loaning the total amount this is because the earnings_and_profits of cfc partner were limited such that lending amount instead of amount that is lending the incremental amount would not increase us parent’s income inclusion under sec_951 and sec_956 see eg notice_2008_91 2008_43_irb_1001 notice_88_108 1988_2_cb_446 providing that an exception under sec_956 for certain short-term loans does not apply if the cfc holds for or more days in the case of notice or or more days in the case of notice obligations that would otherwise constitute u s property presp-145131-12 in an internal memorandum a tax department employee of us parent appears to acknowledge that the irs may determine that us parent’s sec_956 inclusion should look to the earnings_and_profits of the cfc partners because of the funding from de1 the memorandum goes on to state that this determination should not prevail because the fps loan was intended to facilitate sec_956 rather than avoid it this statement appears to refer to us parent’s position that the cfc partner loan resulted in an inclusion under sec_956 us parent stated that the purpose for the fps loan was funding in response to a question on how cfc partner used the fps loan proceeds us parent stated that cfc partner made the cfc partner loan on date law and analysis i sec_956 in general every person who is a united_states_shareholder as defined in sec_951 of a cfc and who owns stock in such corporation on the last day in such year on which such corporation is a cfc is required to include in gross_income for its taxable_year in which or with which such taxable_year of the corporation ends the amount determined under sec_956 with respect to that shareholder for that taxable_year but only to the extent not excluded from income under sec_959 ie previously taxed subpart_f_income sec_956 defines that amount for any taxable_year as the lesser of- the excess if any of- a such shareholder’s pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the controlled_foreign_corporation cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits e_p described in sec_959 with respect to such shareholder or quote us parent’s response to idr quote us parent’s response to idr us parent’s response to idr quote us parent’s response to idr id presp-145131-12 such shareholder’s pro_rata share of the applicable_earnings of such controlled_foreign_corporation the statute also provides that the amount taken into account under sec_956 with respect to any property is its adjusted_basis as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject the term united_states_property generally includes an obligation of a domestic_corporation that is a united_states_shareholder as defined in sec_951 of the cfc accordingly a united_states_shareholder includes income under sec_951 and sec_956 if its cfc holds an obligation of the shareholder as of the close of a quarter of the cfc’s taxable_year the amount of the inclusion is determined with respect to the cfc’s basis in the obligation averaged over the quarters in its year when it holds the obligation however as noted above the inclusion amount will be limited in cases where the cfc has earnings_and_profits described in sec_959 or where the shareholder’s pro_rata share of the cfc’s applicable_earnings is less than the amount that it would otherwise include legislative_history to sec_956 provides that if the facts indicate that the controlled foreign_subsidiary facilitated a loan to or borrowing by a u s shareholder the controlled_foreign_corporation is considered to have made a loan to or acquired an obligation of the u s shareholder this statement is accompanied by an example concluding that a cfc is treated as having invested in u s property for purposes of sec_956 if it makes a deposit in a bank and the deposit is either followed or preceded by the loan of a similar amount to the cfc’s u s shareholder by the bank sec_1_956-1t provides that a controlled_foreign_corporation will be considered to hold indirectly investments in u s property acquired by any other foreign_corporation that is controlled by the controlled_foreign_corporation if one of the principal purposes for creating organizing or funding through capital contributions or debt such other foreign_corporation is to avoid the application of sec_956 with respect to the controlled_foreign_corporation for purposes of this paragraph b a foreign_corporation will be controlled by the controlled_foreign_corporation if the foreign_corporation and the controlled sec_956 sec_956 sec_956 as the facts section of this advice notes exceptions for short-term loans do not apply to the cfc partner loan see eg notice_2008_91 2008_43_irb_1001 notice_88_108 1988_2_cb_446 h_r rep no pincite s rep no pincite presp-145131-12 foreign_corporation are related parties under sec_267 in determining for purposes of this paragraph b whether two or more corporations are members of the same controlled_group under sec_267 a person is considered to own stock owned directly by such person stock owned with the application of sec_1563 and stock owned with the application of sec_267 courts have approved the application of this ruledollar_figure sec_1_956-2 provides that if a cfc is a partner in a partnership that owns property that would be u s property if owned directly by the cfc the cfc will be treated as holding an interest in the property equal to its interest in the partnership and such interest will be treated as u s property ii the cfc partners are deemed to hold a portion of the cfc partner loan under sec_1_956-1t the cfc partners are deemed to hold a portion of the cfc partner loan equal to amount 1-that is the amount of the fps loan a cfc partner loan is u s property under sec_956 and sec_1_956-2 the cfc partner loan is u s property for purposes of sec_956 because it is an obligation of us parent a u_s_person and no exceptions applydollar_figure b cfc partner is controlled by the cfc partners for purposes of sec_1_956-1t cfc partner is controlled by the cfc partners for purposes of sec_1 1t b because us parent indirectly wholly owns the cfc partners including cfc partner accordingly they are all members of the same controlled_group as defined in sec_267 and are related parties for purposes of sec_267 c cfc partner was funded by the fps loan see 651_fsupp2d_219 pincite d n j aff’d 652_f3d_475 3d cir approving application of sec_1 1t b the 113_tc_169 rev’d on other grounds 286_f3d_324 6th cir approving application of sec_1_956-1t see sec_956 and sec_956 the short-term exceptions noted in n supra would not apply to any obligations considered to be held by the cfc partners as a result of applying sec_1_956-1t because the cfc partners held other obligations for periods that exceed the threshold established in those notices presp-145131-12 if cfc partner had borrowed directly from the other cfc partners rather than from fps the partnership in which they are partners it would be clear that the borrowing constitutes a funding for purposes of sec_1_956-1t the result is the same when a cfc borrows from a partnership the partners of which are related cfcs first the application of sec_1_956-1t does not depend on a direct funding by a cfc-that is a loan from a cfc directly to a cfc as opposed to a loan from a partnership the partners of which are cfcs the regulation in relevant part applies if one of the principal purposes for funding such other foreign_corporation is to avoid the application of sec_956 with respect to the controlled_foreign_corporation second applying the rule to this fact pattern comports with sec_1_956-2 which treats a cfc as owning an interest in u s property when it is a partner in a partnership that owns u s property if de1 had loaned amount directly to us parent then sec_1_956-2 would apply to treat the cfc partners as holding an interest in u s property as mentioned in the facts section of this advice this would have resulted in us parent having a larger inclusion under sec_951 and sec_956 thus applying sec_1_956-1t in this case effectuates the purpose of sec_1_956-2 because it prevents the funding of cfc partner by fps from allowing us parent to avoid the application of sec_956 to the other cfc partners d one of the principal purposes of funding cfc partner was to avoid the application of sec_956 with respect to the cfc partners the substantially lower inclusion reported by us parent as compared to the inclusion that us parent would have had if de1 had lent directly to us parent is strong evidence that one of the principal purposes of funding cfc partner was to avoid the application of sec_956 with respect to the cfc partners the close proximity in time between when fps lent amount to cfc partner and when cfc partner lent amount to us parent is also strong evidence of the same purpose us parent’s statement that the purpose of the fps loan was for funding is not sufficient to show otherwisedollar_figure the internal memorandum mentioned in the facts section of this advice is also not persuasive that document stated that the anti-abuse rule should not apply because the fps loan was intended to facilitate rather than avoid the application of sec_956 presumably the statement means the fps loan facilitated the application of sec_956 to cfc partner the application of the anti-abuse rule does not turn on whether sec_956 is avoided entirely instead the rule’s application turns on whether a principal purpose for funding a related foreign_corporation is to avoid the application of sec_956 with respect to the funding cfc here the cfc partners quote us parent’s response to idr presp-145131-12 conclusion sec_1_956-1t applies to treat the cfc partners as holding a portion of the cfc partner loan the amount of u s property held by the cfc partners is determined as if i fps held an amount of the cfc partner loan equal to the amount of the fps loan the funded amount and ii each cfc partner held an interest in the funded amount equal to its interest in fps case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
